       Case 4:11-cv-00129-JAJ-CFB Document 335 Filed 07/02/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                CENTRAL DIVISION

 SUSAN THAYER,

                                                               No. 4:11-cv-129-JAJ
                Plaintiff,
 vs.                                               ORDER REGARDING PLAINTIFF’S
                                                   MOTIONS TO DEFER RULINGS ON
 PLANNED PARENTHOOD OF THE                         DEFENDANT’S BILL OF COSTS AND
 HEARTLAND,                                         MOTION FOR ATTORNEY’S FEES

                Defendant.
                               ___________________________

       This case is before the court on plaintiff Thayer’s June 17, 2020, Motion To Defer
Consideration Of Defendant’s Bill Of Costs Pending Plaintiff’s Appeal [Dkt. No. 331] and her
June 25, 2020, Motion To Stay Further Briefing And Defer Defendant’s Motion For Attorneys’
Fees While Appeal Is Pending, Or For Permission To Take Discovery To Respond To
Defendant’s Motion For Attorneys’ Fees [Dkt. No. 333]. In her Motions, Thayer asks the court
to hold in abeyance consideration of defendant PPH’s Bill of Costs and Motion For Attorneys’
Fees until after completion of her appeal on the merits; or, in the alternative, to allow her to
conduct discovery so she can properly respond to them; or, also in the alternative, to grant her
an eight-week extension to submit her opposition to them. Defendant PPH filed a consolidated
Response [Dkt. No. 334] opposing both Motions on July 1, 2020.
       The court finds it inappropriate to stay consideration of the Bill Of Costs and the Motion
For Attorneys’ Fees until disposition of the pending appeal on the merits. The court finds that
it is appropriate to resolve these matters promptly and to avoid piecemeal dispositions and
appeals. See FED. R. CIV. P. 54(d) and note on 1993 amend. (“Prompt filing affords an
opportunity for the court to resolve fee disputes shortly after trial, while the services performed
are freshly in mind. It also enables the court in appropriate circumstances to make its ruling on
a fee request in time for any appellate review of a dispute over fees to proceed at the same time
as review on the merits of the case.”).
      Case 4:11-cv-00129-JAJ-CFB Document 335 Filed 07/02/20 Page 2 of 2




       The court also believes that Thayer likely has access to all of the relevant information
to respond to the Motion For Attorneys’ Fees, because relevant documents were provided in
support of that Motion and additional documents are likely to be in her possession.
Nevertheless, the court will refer to the magistrate judge questions of the need for and the
scope of any discovery concerning attorneys’ fees and the resolution of any disputes
concerning such discovery.
       The court will, however, grant Thayer’s request for an extension of time to resist the
Bill of Costs and the Motion For Attorneys’ Fees to facilitate Thayer’s responses.
       Upon the foregoing,
       IT IS ORDERED that plaintiff Thayer’s June 17, 2020, Motion To Defer
Consideration Of Defendant’s Bill Of Costs Pending Plaintiff’s Appeal [Dkt. No. 331] and her
June 25, 2020, Motion To Stay Further Briefing And Defer Defendant’s Motion For Attorneys’
Fees While Appeal Is Pending, Or For Permission To Take Discovery To Respond To
Defendant’s Motion For Attorneys’ Fees [Dkt. No. 333] are granted in part and denied in
part, as follows:
       1.     The request to stay or defer consideration of the Bill of Costs and the Motion
For Attorneys’ Fees until after disposition of the pending appeal is denied;
       2.     Questions of the need for and the scope of any discovery concerning attorneys’
fees and the resolution of any disputes concerning such discovery are referred to the
magistrate judge; and
       3.     The request for an extension is granted and Thayer shall have to and including
September 3, 2020, to file responses to the Bill of Costs and the Motion For Attorneys’ Fees.
       DATED this 2nd day of July, 2020.




                                              2
